Citation Nr: 1504158	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  04-11 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.

3.  Entitlement to service connection for a bilateral leg disorder.

4.  Entitlement to a rating in excess of 10 percent for tinea versicolor prior to January 15, 2009, and a rating in excess of 30 percent from January 15, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2002 and October 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The May 2002 rating decision denied service connection for bilateral knee and leg conditions, and the October 2005 rating decision granted service connection for tinea versicolor and assigned a 10 percent disability rating effective April 21, 2004.

In April 2012, the Board issued a decision that denied the claims of entitlement to service connection for bilateral knee disability and bilateral leg disability, and partially granted the claim of entitlement to an initial evaluation in excess of 10 percent for tinea versicolor.  In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the August 2006 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  In June 2014, the Board issued an Order to Vacate.  Accordingly, the April 2012 Board decision is vacated.  

In November 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

Although the knee condition was originally developed on appeal as entitlement to service connection for a bilateral knee condition, following the Veteran's November 2014 Board hearing testimony, it is clear that the Veteran's claim is for service connection for a left knee disability and service connection for a right knee disability secondary to a left knee disability.  Therefore, the Board has recharacterized the issue on appeal as stated on the title page of this decision.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In conjunction with the Veteran's request to have the April 2012 Board decision vacated and a new decision rendered, the Veteran was afforded an opportunity for, and requested, a hearing.  

At the November 2014 Board hearing, the Veteran testified that he injured his left knee during basic training when he fell and hit his knee on an unknown object.  He also testified that while stationed in Vietnam the exertion necessary for daily functioning also had an impact on his knee and legs.  A VA treatment note also reflects the Veteran's report of injuring his knee while running during a fire fight in Vietnam.  He stated that after returning home from Vietnam he continued to have pain in his knee and leg.  Four months after discharge, the Veteran was told by VA that he had chipped cartilage in his left knee and in January 1970, the cartilage was surgically removed.  He stated that after the surgery his knee and leg started swelling.  He had, and continues to have, difficulty with walking, standing, and climbing stairs.  The Veteran also stated that his leg bothers him when he flexes it, and it interferes with his sleep.  He testified that after the surgery on his left knee he began to compensate and put more pressure on his right knee for support.  Due to the additional pressure, his right knee and leg began to swell and he now additionally has pain in the right knee and leg.  He stated the VA offered to do knee replacements but that he was leery of another surgery due to his age.  The Board finds that a VA examination to determine the current severity and etiology of the Veteran's knee disabilities is warranted.  

As for the Veteran's bilateral leg claim, he testified that he has been diagnosed with gout, arthritis, and circulatory issues.  There is also a possibility that he injured his legs while in Vietnam as a result of the rigors of combat duty such as running, jumping in ditches, etc.  The Veteran stated that he had problems with his legs in service and after service.  The Board finds that a VA examination to determine the etiology of any current bilateral leg condition, to include gout, arthritis, and circulatory condition is also warranted.  

As to the Veteran's tinea versicolor, the Veteran testified that his skin disability has gotten worse since the previous examination in 2009.  Additionally, he claims that his condition was worse than the 10 percent rating he was granted in the period prior to January 15, 2009.  Based on the testimony that his service-connected tinea versicolor has worsened, and has been worse than originally rated, the Board finds that a new VA examination to determine the severity of the Veteran's skin disability is warranted.

Finally, the Veteran has recently testified to receiving treatment from the Jesse Brown VA Medical Center for all of the conditions pertinent to his claims on appeal, and the most recent VA treatment records are dated in August 2008.  Therefore, arrangements should be made to obtain all of the Veteran's VA treatment records from the Jesse Brown VA Medical Center dated since August 2008.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all of the Veteran's VA treatment records from the Jesse Brown VA Medical Center dated since August 2008.

2.  Schedule the Veteran for a VA examination with an appropriate physician to determine the severity and etiology of any diagnosed left knee disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

(a) Identify all diagnosed left knee conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left knee condition is related to the Veteran's active service.  

In reaching his or her opinion, the examiner should specifically address the Veteran's statements that he fell and hit his knee during basic training and then further injured his knee in the process of running and jumping in ditches during combat in Vietnam.

(b) Identify all diagnosed right knee conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right knee condition is related to the Veteran's active service.  

In reaching his or her opinion, the examiner should specifically address the Veteran's statements that he injured his knee in the process of running and jumping in ditches during combat in Vietnam.  

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right knee condition was caused or aggravated by a left knee disability.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

In reaching this opinion, the examiner should specifically address the Veteran's assertion that his right knee pain has resulted from having to compensate for his left knee disorder.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Schedule the Veteran for a VA examination with an appropriate physician to determine the etiology of any diagnosed bilateral leg conditions to include, gout, arthritis, and circulatory conditions.

Identify all diagnosed bilateral leg conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed leg conditions are related to the Veteran's active service.  

In reaching this opinion, the examiner should specifically address the Veteran's statements that he injured his knee in the process of running and jumping in ditches during combat in Vietnam.  

4.  Schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and severity of his service-connected tinea versicolor.  All indicated studies should be completed.

5.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




